         Case 1:20-cv-07835-WHP Document 11 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 ANDREW VALLES,                                  :
                                                 :
                       Petitioner,               :
                                                 :          20cv7835
                -against-                        :          19cr672
                                                 :
 UNITED STATES OF AMERICA,                       :          ORDER
                                                 :
                       Respondent.               :
                                                 :
                                                 :
                                                 :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

              This Court has reviewed three letters from Petitioner seeking an extension of time

to submit a reply and the appointment of counsel. (ECF Nos. 8, 9, 10.). The Petitioner’s time to

respond to the Government’s opposition papers is extended to May 19, 2021. The Petitioner’s

request for the appointment of counsel is denied. See 28 U.S.C. § 2255(g); 18 U.S.C.

§ 3006A(a)(2)(B). A copy of this Order is being mailed by Chambers staff to Petitioner.



Dated: April 1, 2021
       New York, New York
